MEMORANDUM**
Alfreda Richardson appeals pro se from the district court’s order dismissing her action without prejudice for failure to serve the summons and complaint upon *574the defendant within 120 days pursuant to Fed.R.Civ.P. 4(m). Richardson appears to allege that in 1985, the State of California, Department of Social Services, violated her civil rights when it took custody of her children while she was incarcerated in connection with an unlawful detainer action, and subsequently referred the children for adoption.
We affirm for the reasons stated in the March 30, 2001, report and recommendation of the magistrate judge, approved and adopted by the district court on May 2, 2001. Mason v. Genisco Tech. Corp., 960 F.2d 849, 852 (9th Cir.1992); Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.